
	
		III
		111th CONGRESS
		1st Session
		S. RES. 68
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2009
			Mr. Specter (for himself
			 and Mr. Casey) submitted the following
			 resolution; which was referred to the Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing the contributions of the
		  Pennsylvania National Guard in service to the Nation.
	
	
		Whereas the Pennsylvania National Guard is one of the
			 largest Guards in the Nation, with approximately 20,000 soldiers and
			 airmen;
		Whereas since September 11, 2001, more than 17,000
			 Pennsylvania National Guard soldiers and airmen have deployed in support of the
			 Global War on Terrorism;
		Whereas the Pennsylvania National Guard is supporting the
			 largest deployment of Pennsylvania Guardsmen since World War II;
		Whereas the 28th Combat Aviation Brigade (CAB) is
			 preparing for deployment to Iraq in support of Operation Iraqi Freedom;
		Whereas the 56th Stryker Brigade Combat Team, now deployed
			 in Iraq, predates the United States Army, traces its lineage to 1747, when
			 Benjamin Franklin organized the “Associated Regiment of Foot” (currently
			 1–111th Infantry) in Philadelphia, and is the only unit in the National Guard
			 to field the Stryker vehicle;
		Whereas the Pennsylvania National Guard has deployed to
			 more than 30 locations worldwide since September 11, 2001;
		Whereas Pennsylvania’s Army Aviation Flight Facility at
			 Fort Indiantown Gap is the first and only National Guard facility in the Nation
			 to achieve the Occupational Safety and Health Administration (OSHA) Voluntary
			 Protection Program “STAR Award” for exhibiting exceptional safety management
			 principles and accident-free flying hours, and effectively demonstrating the
			 implementation of these principles during years-long intensive OSHA
			 inspections;
		Whereas in 2008, the Pennsylvania Air National Guard’s
			 (PaANG) 171st Air Refueling Wing flew more than 5,800 flying hours with more
			 than 1,600 sorties flown, representing an 85 percent mission effectiveness
			 rate;
		Whereas the PaANG’s 193rd Special Operations Wing flew
			 more than 3,000 hours with more than 1,000 sorties in 2008 and is the only unit
			 in the entire Armed Forces with an airborne psychological operations
			 broadcasting platform;
		Whereas the PaANG’s 111th Fighter Wing flew more than 675
			 close-air support missions and provided more than 2,000 hours of on-station
			 time to coalition forces in Iraq and Afghanistan; and
		Whereas soldiers and airmen from Pennsylvania’s
			 Counterdrug Program supported 575 cases that resulted in the seizure of more
			 than $27,000,000 in illegal narcotics, money, weapons, property, and vehicles
			 directly related to illegal drug sales in 2008: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 Pennsylvania National Guard for its meritorious service to Pennsylvania and the
			 Nation;
			(2)honors the men
			 and women who serve, or have served, in the Pennsylvania National Guard;
			 and
			(3)encourages the
			 people of the United States to thank the Pennsylvania National Guard for its
			 continued service.
			
